DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.
This Office Action is in response to applicant’s amendment filed on January 26, 2021, which has been entered into the file. 
By this amendment, the applicant has amended claim 11 and has newly added claim 26.  
Claims 11-26 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-14, 16, 18-25 and newly added claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application by Hayashi et al (US 2016/0116735 A1) in view of the US patent application publication by Cho et al (US 2016/0095205 A1).
Claim 11 has been amended and claim 26 has been newly added to necessitate the new grounds of rejection. 

Hayashi et al teaches an image display apparatus that is comprised of a laser light source (100, Figure 1, or RS, GS, BS, Figure 2), configured to emit laser light in accordance with an image, an optical deflector (6), configured to deflect the laser light emitted by laser light source, a curved screen (8) serves as the to-be-scanned member that is configured to make an intermediate image diverge at a predetermined angle of divergence to cause the intermediate image to be reflected by a concave mirror (9) and a curved front windshield (10, please see paragraph [0077]), serves as the curved transparent reflective member, to form a virtual image, the intermediate image being drawn on the to-be-scanned member with the laser light deflected by the optical deflector, (please see Figure 1).  
This reference has met all the limitations of the claims.  Hayashi et al teaches that the screen or the to-be-scanned member (8) has a predetermined curvature, (please see Figure 5).  Hayashi et al however does not teach explicitly to include a housing forming a curved housing space for housing the to-be-scanned member.  Claim 11 has further been amended to include the phrase “the housing houses the to-be-scanned member in the curved housing space to cause an inner surface of the curved housing space to press and deform the to-be-scanned member at a Claim 11 also has been amended to include the phrase “each of the curved surface has part not covered by the housing”.  Hayashi et al also does not teach explicitly that these limitations.  
Cho et al in the same field of endeavor teaches a manner to framing or housing an optical element with predetermined curvature.  In particularly, Cho et al teaches an upper frame (110, Figure 1) and an intermediate frame (130) forming a housing forming a curved housing space for housing an optical element (120), wherein the housing houses the optical element (120) in the curved housing space to cause an inner surface of the cured housing space to press and deform the optical element at a plurality of peripheral positions to curve the optical element, from an initial non-curved form, with a predetermine curvature so that the optical element has curved surfaces opposite to each other and each of the curved surface has a part not covered by the housing, (please see Figure 1, paragraphs [0041] to [0043]).  It would then have been obvious to one skilled in the art to apply the teachings of Cho et al to provide curved housing that is capable of housing the to-be-scanned member or the curved screen at the same time forming the predetermined curvature of the member by pressing and deforming the member using the curved housing for the benefit of providing housing to house the screen at the same time forming the curvature of the screen that conforms with the curved housing.  
With regard to claims 12-13, Cho et al teaches that the housing has a first holder (110) configured to hold the to-be-scanned member from a front surface and a second holder (130) configured to hold the to hold the to-be-scanned member from a back surface, (please see Figure 1).   Cho et al teaches that the first holder (110) and the second holder (130) include a contact 
With regard to claim 14, Cho et al teaches that the optical element (120) having flexibility so that the initial flat configuration of the element may be curved by the coupling to the fixed frames (110 and 130, please see paragraph [0043]).  This means the material of the housing has a higher rigidity than a material of the optical element or the to-be-scanned member.  
With regard to claim 16, Hayashi et al teaches that the screen (8) or the to-be-scanned member comprises a microlens array (please see paragraph [0091]).  
With regard to claim 18, Hayashi et al teaches the laser beam including a plurality of laser beams that differ in wavelength, (RS, GS, and BS, Figure 2), and the image display apparatus further  comprises an optical path coupling member (101) configured to couple optical paths of the plurality of laser beams emitted by laser light source into one optical path, (please see paragraphs [0051] and [0053]).  
With regard to claim 19, Hayashi et al teaches that the image display apparatus comprises an enlarging optical system including the concave mirror (9),  and configured to enlarge an image area on the to-be-scanned member scanned using the optical deflector, (please see Figures 1 and 5).  
With regard to claim 20, Hayashi et al teaches that the image display apparatus comprising the transparent reflective member or the curved windshield (10) configured to transmit a part of the laser light incident on the image area enlarging optical system and reflect at least part of the reminder, (please see Figure 1).  
With regard to claim 21, Cho et al teaches that the housing bends the optical element (120) in a longitudinal direction of the element, (please see Figure 1).  

With regard to claim 23, Cho et al teaches that the optical element (120) or the to-be-scanned member is enclosed within the housing, (please see Figure 1).  
With regard to claim 24, Cho et al teaches that the optical element is made of flexible material that can be bent by the housing (110 and 130, Figure 1).  Cho et al teaches that the optical element (120) is initial has a flat shape and the optical element is made of flexible material that it is either implicitly true or obvious modification by one skilled in the art to make the optical element that is capable of resuming the flat shape when is not bent by the housing,  
With regard to claim 25, Hayashi et al in light of Cho et al teaches that the to-be-scanned member (8, Figure 5) may be bent to concave to light incident on the to-be-scanned member after deflection from the optical deflector (6, Figure 1).  
With regard to newly added claim 26, Cho et al teaches that the inner surface of the housing presses only a first portion of each of the curved surfaces of the optical element and each of the curved surfaces has a second portion separated from the housing, (please see Figure 1 of Cho et al). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al and Cho et al as applied to claim 11 above, and further in view of the US patent application publication by Fujii et al (US 2014/0092631 A1).

With regard to claim 15, Cho et al reference teach the material for the housing has a higher rigidity (compared to the optical member) in order to bend or curve the flexible optical element into the curved shape of the housing, (please see paragraph [0043]).  It however does not teach explicitly that the material for the housing has a lower coefficient of linear expansion than the to-be-scanned member.  It is well known in the art, which has explicitly demonstrated by Fujii et al, that the housing or holder of an optical element should have a rigidity yet a lower linear expansion coefficient, (please see paragraphs [0037] to [0040] of Fujii et al), in order for the housing to rigidly hold the optical element yet with the lower linear expansion coefficient would prevent the expansion of the housing or holder from deforming the optical element.   It would then have been obvious to one skilled in the art to apply the teachings of Fujii et al to select the material for the housing/holder to have higher rigidity and lower linear expansion coefficient, compared to the optical element or screen, to prevent the expansion of the housing/holder under applied force from deforming the optical element or screen held by it. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al and Cho et al as applied to claim 11 above, and further in view of the US patent application publication by Masson et al (US 2016/0085084 A1).
The image display apparatus taught by Hayashi et al in combination with the teachings of Cho et al as described in claim 11 has met all the limitations of the claims.  
With regard to claim 17, Hayashi et al does not teach explicitly that the optical deflector comprises a biaxial MEMS mirror.  
Masson et al in the same field of endeavor teaches a projection device that is comprised of a screen (38/51, Figure 1) serves as the to-be-scanned member and a deflector (34, Figure 1) that includes a two dimensional or biaxial MEMS micro mirror, (please see paragraph [0100]).  It would then have been obvious to one skilled in the art to apply the teachings of Masson et al to make the deflector comprises a biaxial MEMS micro mirror for the benefit of allowing two dimensionally scanning of the image light for projection.  

Response to Arguments
Applicant's arguments filed on January 26, 2021 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drown to the newly amended and newly added features that have been fully addressed in the reasons for rejection stated above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872